IN THE
                         TENTH COURT OF APPEALS



                                No. 10-21-00120-CR

                      EX PARTE KELLEY-LYNN HOBBS


                               Original Proceeding

                          From the 249th District Court
                             Johnson County, Texas
                             Trial Court No. F39966



                         MEMORANDUM OPINION


      Kelly-Lynn Hobbs filed what appears to be an original habeas corpus proceeding

seeking immediate release from confinement in the Johnson County Jail. This Court,

however, has no jurisdiction over these original writs of habeas corpus. See TEX. GOV'T

CODE ANN. § 22.221 (West Supp. 2019); TEX. CODE CRIM. PROC. ANN. 11.05.

      Accordingly, we dismiss this proceeding for want of jurisdiction.
                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Visiting Justice Davis1
Dismissed
Opinion delivered and filed July 7, 2021
Do not publish
[OT06]




1The Honorable Rex Davis, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the Chief
Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.


Ex parte Kelley-Lynn Hobbs                                                                         Page 2